DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8-10, 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamane et al (U.S. Pub. 2005/0122354)
Regarding claim 1, a method of printing an image from a print head module (carriage [m4001] carries plurality of print heads [h1000]; Paragraph 0079-0081) having a plurality of horizontal nozzle rows (Figure 5; Paragraph 0054), each nozzle row having a main row portion (H1100A) and a corresponding dropped row portion (H1100B) vertically offset from the main row portion (Figures 3-4; Paragraphs 0016-0017)
Allocating first dot data for an image line of the image to nozzles of the main row portion of the first nozzle row 
Allocating second dot data for the image line to nozzles of the dropped row portion of a second nozzle row (Figures 10-12; Paragraphs 0073-0076; each nozzle substrate H1100a-H1100d has independent drive circuits)
Sending the first dot data to the print head module and firing droplets, based on the first dot data, from nozzles of the main row portion of the first nozzle row;
Sending the second dot data to the print head module and firing droplets, based on the second dot data, from nozzles of the dropped row portion of the second nozzle row (Figures 10-12; Paragraphs 0073-0076; each nozzle substrate H1100a-H1100d has independent drive circuits)
Each nozzle row of the print head module has a same number of nozzles; and the first nozzle row and the second nozzle row are non-corresponding nozzle rows, such that a number of nozzles contained in the main portion of the first nozzle row and a number of nozzles contained in the dropped row portion of the second nozzle row together is greater or fewer N nozzles (Figures 3-4, 9a; Paragraphs 0068, 0073)
Regarding claim 8, one or more bits of the first dot data correspond to pixels of the image line aligned with the dropped row portion; and one or more bits of the second dot data correspond to pixels of the image line aligned with the main row portion (Figures 3-5; 10-12; Paragraphs 0014-0017, 0054-0060, 0071-0081)
Regarding claim 9, wherein the bits of the first dot data are allocated to nozzles of the main portion proximal the dropped row portion (Figures 3-5; 10-12; Paragraphs 0014-0017, 0054-0060, 0071-0081)
Regarding claim 10, wherein the bits of the second dot data are allocated to nozzles of the dropped row portion proximal the main row portion (Figures 3-5; 10-12; Paragraphs 0014-0017, 0054-0060, 0071-0081)
	Regarding claim 12, wherein allocation of first and second dot data to nozzles of the main row portion and dropped row portion is performed in a printer controller communicating with the print head module (Paragraph 0026)
	Regarding claim 13, wherein the print head module has redundant nozzle rows (Figures 3-5; Paragraphs 0015-0016, 0054)
	Regarding claim 14, wherein the print head module is a monochrome print head module having all nozzle rows supplied with a same color ink (Paragraph 0058)
	Regarding claim 15, wherein the second dot data is sent to the print head module subsequent to the first dot data (Figures 3-5; 10-12; Paragraphs 0014-0017, 0054-0060, 0071-0081)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamane et al (U.S. Pub. 2005/0122354) in view of Sheahan et al (U.S. Pub. 2008/0084454)
Regarding claim 2, Sheahan discloses the second nozzle row of the dropped row portion contains a greater number of nozzles than a first nozzle row of the dropped row portion corresponding to the first nozzle row of the main row portion (Figures 5c, 6a; shows a trapezoidal or triangle shaped nozzles)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Sheahan into the device of Yamane, for the purpose of maintaining uniform drop characteristics and improving print quality
Regarding claim 3, wherein only nozzles from the second nozzle row of the dropped row portion that are aligned with nozzles from first nozzle row of the main row portion are used for firing droplets (Figures 3-5 show rows which are aligned: rows are parallel in a horizontal direction; Paragraphs 0016-0017; 0073-0076)
Regarding claim 4, wherein all nozzles from the second nozzle row of the dropped row portion are used for firing droplets, such that one or more pixels are printed by both a nozzle from the main row portion and a nozzle from the dropped row portion (Figures 3-4; Paragraphs 0016-0017; Figures 10-12; Paragraphs 0073-0076)

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamane et al (U.S. Pub. 2005/0122354)
Yamane discloses the claimed invention except for third dot data for the image line of a third nozzle row of the main row portion and fourth dot data for the image line of a fourth nozzle row of the dropped row portion.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate third nozzle row of the main row portion and fourth dot data for the image line of a fourth nozzle row of the dropped row portion, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate third nozzle row of the main row portion and fourth dot data for the image line of a fourth nozzle row of the dropped row portion, for the purpose of increasing the printing speed

Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamane et al (U.S. Pub. 2005/0122354) in view of Jackson Pulver et al (U.S. Pub. 2006/0092205)
Regarding claim 6, Jackson Pulver discloses sending odd and even data to different nozzle rows (Figure 278; Paragraphs 3819-3824)	
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Jackson Pulver into the device Yamane, for the purpose of compensating for horizontal misalignment 
Regarding claim 7, the main row portion of the first nozzle row and the dropped row portion of the second nozzle row together contain greater than N nozzles; and the main row portion of the third nozzle row and the main row portion of the fourth nozzle row together contain fewer than N nozzles (Figures 3-4, 9a; Paragraphs 0068, 0073)

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamane et al (U.S. Pub. 2005/0122354) in view of Yoshikazu (EP 3378659)
Regarding claim 11, Yoshikazu discloses wherein the dropped nozzle portion has a plurality of columnar zones (even a single row of nozzles include columnar zones), and the one or more bits of second dot data are ramped across the columnar zones towards the main nozzle portion (Figures 4-5; Paragraphs 0028-0032)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Yoshikazu into the device of Yamane, for the purpose of suppressing the occurrence of color irregularities in an overlap region during printing 

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamane et al (U.S. Pub. 2005/0122354) in view of Iritani et al (U.S. Pub. 2012/0050362) 
Regarding claim 16, Iritani discloses it is known in the art to use binary data to enable or not enable firing of nozzles (Paragraph 0099)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Iritani into the device of Yamane, for the purpose of controlling ejection of the nozzles

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S UHLENHAKE whose telephone number is (571)272-5916. The examiner can normally be reached Monday-Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S UHLENHAKE/          Primary Examiner, Art Unit 2853                                                                                                                                                                                              	October 18, 2022